Citation Nr: 1214698	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to February 26, 2010, and 20 percent disabling since February 26, 2010.  

2.  Entitlement to an increased rating for degenerative joint disease, right shoulder with impingement syndrome, rated as 10 percent disabling prior to February 26, 2010, and 20 percent disabling since February 26, 2010.  

3.  Entitlement to an increased rating for pes planus, right foot, rated as noncompensably (0 percent) disabling prior to February 26, 2010, and 10 percent disabling since February 26, 2010.  

4.  Entitlement to an increased rating for pes planus, left foot, rated as noncompensably (0 percent) disabling prior to February 26, 2010, and 10 percent disabling since February 26, 2010.  

5.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

6.  Entitlement to an increased rating for status post arthroscopic surgery left knee with residual traumatic arthritis, rated as noncompensably (0 percent) disabling prior to February 26, 2010, and 10 percent disabling since February 26, 2010.  

7.  Entitlement to service connection for left shoulder arthritis.  

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for an eye disability, claimed as defective vision.  

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

As regards the claim for TDIU; that claim was most recently denied by way of a March 2010 RO decision.  The Veteran filed a notice of disagreement with that decision and was afforded a statement of the case on April 6, 2011.  He had until June 6, 2011, to file a timely Substantive Appeal of that decision.  See 38 U.S.C.A. § 7105.  A Substantive Appeal was not received until July 29, 2011.  On his Substantive Appeal, the Veteran asked the RO to accept the untimely filing.  It appears that the RO did so as it proceeded to schedule the Veteran for a VA examination addressing TDIU in October 2011.  Because the RO waived the time deadlines in which to file a substantive appeal, the Board will, in turn, accept the appeal as timely and properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009)(finding that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely).  

Finally, during the hearing before the undersigned and in other statements of record, the Veteran appears to claim entitlement to service connection for gout affecting several joints other than the service-connected gout of the right big toe, rated as noncompensable.  (See, e.g. Transcript at 6.)  The claim of entitlement to service connection for gout affecting several joints, other than the right big toe, appears separate and distinct from the current issues adjudicated herein and has yet to be developed by the Agency of Original Jurisdiction.  As such, this issue is referred to the AOJ for further development.  

The issues of entitlement to service connection for sleep apnea and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the initiation of the claim in January 2005 and prior to February 26, 2010, degenerative disc disease of the lumbar spine is productive of limitation of motion of 75 degrees of forward flexion of the lumbosacral spine.  Occasional flare ups of pain were managed with medication and did not result in any incapacitating episodes.  

2.  Since February 26, 2010, degenerative disc disease of the lumbar spine is productive of limitation of motion of 50 degrees of forward flexion of the thoracolumbar spine with pain on motion; there is no objective evidence of thoracolumbar spine forward flexion limited to 30 degrees or favorable ankylosis, or incapacitating episodes of intervertebral disc syndrome requiring bed rest of at least four weeks in the last year.

3.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no worse than mild incomplete paralysis of the right side sciatic nerve.  

4.  On November 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals was requested as to the claims for (1)an increased rating for a right degenerative joint disease, right shoulder with impingement syndrome, (2) right and (3) left foot pes planus, (4) bilateral hearing loss, (5) status post arthroscopic surgery left knee with residual traumatic arthritis, and (6) an eye disability, claimed as defective vision.  


5.  A left shoulder disability was not shown during service, arthritis of the left shoulder was not shown in the first post-service year, and to the extent that the Veteran has a current left shoulder disability, the weight of the evidence is against a finding that it is etiologically related to the Veteran's active military service.  

6.  A right knee disability was not shown during service, arthritis of the right knee was not shown in the first post-service year, and to the extent that the Veteran has a current right knee disability, the weight of the evidence is against a finding that it is etiologically related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to February 26, 2010, and 20 percent disabling since February 26, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5242 (2011).  

2.  The criteria for a separate 10 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 51079b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for withdrawal of an appeal to the claims for (1) an increased rating for a right degenerative joint disease, right shoulder with impingement syndrome, (2) right and (3) left foot pes planus, (4) bilateral hearing loss, (5) status post arthroscopic surgery left knee with residual traumatic arthritis, and (6) an eye disability, claimed as defective vision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

4.  The criteria for service connection for left shoulder arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the hearing before the undersigned in November 2011, the appellant withdrew the appeals as to the claims for (1) an increased rating for a right degenerative joint disease, right shoulder with impingement syndrome, (2) right and (3) left foot pes planus, (4) bilateral hearing loss, (5) status post arthroscopic surgery left knee with residual traumatic arthritis, and (6) an eye disability, claimed as defective vision and, hence, there remain no allegations of errors of fact or law for appellate consideration.  At the conclusion of the hearing, he submitted a written withdrawal of these claims.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.  

II.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in February 2005 that satisfied the duty to notify provisions regarding the claims.  In that letter, he was provided, generally of the criteria for claims based on service connection and for increased rating claims.  

To the extent applicable, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  Here, a May 2006 letter provided notice of these criteria.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran's relevant private outpatient treatment records have been obtained.  In addition, VA obtained his Social Security Administration (SSA) disability determination records.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided VA examinations in March 2005 and February 2010.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's past medical history.  The examiners recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  While the Veteran's claims file was not made available to the examiner, the examiner was familiar with the Veteran's history, and the failure to review the claims file does not render the examinations inadequate.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

III.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, significantly, the Veteran filed his claim for an increased rating for his lumbar spine disability in January 2005.  At that time a 10 percent rating was in effect.  Although the disability rating was later increased to 20 percent, the effective date of the allowance only went back to February 26, 2010.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Here, the record reflects that the Veteran sought entitlement to service connection for a low back disability shortly following discharge from military service.  Service connection was granted by way of a December 1995 rating decision.  The disability was then characterized as "chronic low back syndrome."  The disability is currently characterized as "degenerative disc disease of the lumbar spine."  As noted, the current claim was initiated in January 2005.  

The disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine, such as degenerative disease of the lumbar spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.  

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Code 8520.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520 (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule.

Here, the Veteran underwent a VA examination in March 2005.  Therein, the Veteran described constant low back pain, having an intensity of 5-6.  Flare-ups of pain occurred once every three weeks and resulted in pain intensity of 8-9.  He wore a back brace, and during a period of flare-up was able to work through the pain.  A physical examination revealed forward flexion to 75 degrees, extension 20 degrees, left and right lateral flexion to 30 degrees, left and right lateral rotation to 30 degrees.  Although pain was described, there was no change in range of motion after repetitive movements.  Sensory examination was normal.  

These results are consistent with the 10 percent evaluation currently in effect.  In short, they reveal forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Even with reports of pain, motion was not additionally limited.  Moreover, while the Veteran described flare-ups of pain, it was occasional, managed with medication, and did not result in any incapacitating episodes.  



As regards the reports of pain, the Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  As noted, however, pain was not shown on examination to result in additional functional loss.  

Private MRI findings in August 2006 describe current findings of a broad-based disc bulge and herniation of the disk material at the L5-S1 level with spinal stenosis with degenerative changes.  A December 2006 statement by the Veteran daughter includes her reports that her father has flare-ups 2-3 times of month which require bedrest.  

The MRI evidence does not include findings applicable to the rating criteria.  Rather, it is relevant only in so much as it accurately diagnoses the current disability.  In addition, the daughter's descriptions of "bed rest," are not probative, as bed rest must be verified by a physician in order to be considered when rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  

An April 2007 private treatment record includes subjective reports of worsening back pain.  A diagnosis of a herniated nucleus pulposus without myelopaythy was rendered.  Significantly, however, the record does not include clinical findings that increased back pain resulted in functional loss or loss of range of motion.  Moreover, it included findings that the Veteran's gait was not impaired and that a neurologic examination was normal.  Hence, this evidence does not support the assignment of a disability rating in excess of 10 percent of for any separate neurologic rating.  



An October 2007 SSA decision found that the Veteran was disabled due to several disabilities, including major depressive disorder, herniated nucleus pulposus of the lumbar spine, hypertension, arthritis, and obesity.  Records relied upon by SSA include VA and private medical records.  They do not reveal evidence that the lumbar spine disability met or approximated the criteria for a higher evaluation.  In addition, while they reveal that the Veteran's disabilities caused significant limitation in his ability to work, the SSA determination is not binding on the VA as SSA subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

In sum, for the period prior to February 26, 2010, the criteria for a disability rating in excess of 10 percent were not met.  

During a VA examination on February 26, 2010, the Veteran reported daily back pain, weakness, fatigability, and lack of endurance.  Pain was described as 9/10.  Pain was in the lower back and radiated down his right leg.  Recent epidural injections did not provide relief.  He reported numbness, burning, and tingling down his right thigh area.  The physical examination revealed evidence of an antalgic gait.  A neurologic examination included a straight leg raise, which was negative for radicular pain.  Sensation and vibratory sensation were unimpaired.  He could perform 50 degrees of forward flexion, 15 degrees of extension, 20 degrees right lateral flexion, 15 degrees left lateral flexion, and 20 degrees bilateral rotation.  Movements were accompanied by pain but did not result in additional limitation of motion.  

This evidence supports since February 26, 2010, the RO's assignment of a 20 percent disability rating, but does not support the Veteran's claim for a rating in excess of 20 percent.  In this respect, the evidence revealed a greater degree of limited back motion, greater than 30 degrees but not greater than 60 degrees that corresponds to the 20 percent rating under Diagnostic Code 5242.  However, symptoms typically associated with a 40 percent or higher ratings were not present.  In this respect, there was no evidence of any ankylosis of the spine or flexion of the thoracolumbar spine limited to 30 degrees or less.  Similarly, while the evidence includes increased reports of pain, the examiner did not note that such resulted in functional loss that is contemplated by a 40 percent or higher evaluation.  In addition, the evidence did not document required bed rest that would permit the assignment of a higher rating based on the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes.  

Similarly, the Board has considered a July 2010 letter from the Veteran's treating physician Dr. B. T.  In his letter, Dr. B. T. states that he treated the Veteran since February 9, 2010.  He describes the medical history and notes that the degenerative disc disease is a progressive condition which results in chronic pain.  Significantly, however, Dr. B. T. does not report any clinical observations regarding range of back motion or of any ankylosis.  In addition, he does not describe any prescribed bed rest for the disability.  As such, the private treatment evidence does not support the claim for an evaluation in excess of 20 percent since February 26, 2010.  

The Board finds, however, that Dr. B. T.'s letter supports the claim that the Veteran has a neurologic disability secondary to his service-connected degenerative disc disease of the lumbar spine disability.  In this respect, Dr. B. T. reported that the Veteran suffers from pain that "radiates down his right leg which he prescribed Savella to manage."  The Board acknowledges that no neurologic condition was found on earlier examinations.  It is certainly conceivable, however, that at the time of the February 2010 VA examination the Veteran was on prescribed medication to manage his symptoms.  

As discussed above, the General Rating Formula directs that neurological manifestations should be rated separately from orthopedic manifestations.  

Given the anatomic and physiological nature of the Veteran's lower extremity neurological abnormalities, the Board finds that the most appropriate diagnostic criteria is found under Diagnostic Code 8520, for evaluation of paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Here, because the Veteran has radiating pain down his right leg that requires prescribed medication, after affording the Veteran the benefit of the doubt, the Board finds that the disability approximates the rating criteria for a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve but no higher.  

In sum, the Board finds that increased ratings in excess of 10 and 20 percent assigned by the RO are not warranted, but since February 9, 2010, the date the Veteran started treatment with Dr. B. T., a separate 10 percent rating is warranted for neurological manifestations affecting the right lower extremity.  

IV.  Service Connection Claims

The Veteran seeks service connection for left shoulder arthritis and a right knee disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Here, the Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claims.  First, a review of the service treatment records does not reveal evidence of either a left shoulder or right knee disability in service.  Rather, during the Veteran's March 1994 separation examination, he reported pain in the right shoulder, but did not report any current left shoulder or right knee problems.  No left shoulder or right knee condition was found on the service discharge examination.  They do contain references to "possible gout," but it was not noted to affect either the left shoulder or right knee joints.  Rather, treatment for possible gout in service was limited to the right great toe, and indeed the Veteran's is service-connected for such disability.  

Similarly, within the first year following discharge from the military, there is no x-ray evidence of arthritis of the left shoulder or right knee joints.  

Significantly, the weight of the evidence is against a finding that the Veteran has a current left shoulder or right knee disability.  For instance, VA examinations in May 1995 and September 1997 did not reveal reports of left shoulder or right knee symptoms or clinical findings of any current disabilities.  

Moreover, the Board has reviewed the evidence since the filing of the current claims in January 2005, but it also does not reveal evidence of a current disability.  For instance, during the March 2005 VA examination, while there was evidence of right shoulder osteoarthritis and left knee chondromalacia, there were no specific complaints or clinical findings attributed to the left shoulder or right knee.  There is a June 2006 record that shows treatment for gout on the right knee; however, this appears to have resolved, as later records do not include reports or clinical findings of any right knee condition.  To the extent that the singular treatment for gout in June 2006 does constitute a current disability, there still remains no probative evidence linking such to the Veteran's active military service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  In any case, as was noted in the introduction section of this decision, the issue of gout affecting the multiple joints, other than the service-connected gout of the right great toe, is being referred to the RO for appropriate action.  

Similarly, VA and SSA records, and the results of a February 2010 VA examination do not reveal evidence of current left shoulder or right knees.  The Board notes that congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Here, however, the Veteran has offered very little evidence regarding these claims.  He has filed his claim for benefits, but offered no description of any current disabilities.  In an SSA record, he indicated that he had "bad knees."  This statement does not serve to establish a diagnosis.  Moreover, to the extent that the Veteran has current pain in his left shoulder and right knee joints, the Court has stated that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

While the Board must deny the claims, the Veteran is reminded that should the left shoulder or right knee condition ever result in disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits.  


ORDER

An increased rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to February 26, 2010, and 20 percent disabling since February 26, 2010, is denied.  

Subject to the law and regulations governing payment of monetary benefits, effective February 9, 2010, a separate 10 percent rating for radiculopathy of the right lower extremity is granted.  

The appeal of the claim of entitlement to an increased rating for degenerative joint disease, right shoulder with impingement syndrome, rated as 10 percent disabling prior to February 26, 2010, and 20 percent disabling since February 26, 2010, is dismissed.  

The appeal of the claim of entitlement to an increased rating for pes planus, right foot, rated as noncompensably (0 percent) disabling prior to February 26, 2010, and 10 percent disabling since February 26, 2010, is dismissed.  

The appeal of the claim of entitlement to an increased rating for pes planus, left foot, rated as noncompensably (0 percent) disabling prior to February 26, 2010, and 10 percent disabling since February 26, 2010 is dismissed.  

The appeal of the claim of entitlement to a compensable disability rating for service-connected bilateral hearing loss is dismissed.  

The appeal of the claim of entitlement to an increased rating for status post arthroscopic surgery left knee with residual traumatic arthritis, rated as noncompensably (0 percent) disabling prior to February 26, 2010, and 10 percent disabling since February 26, 2010 is dismissed.  

Entitlement to service connection for left shoulder arthritis is denied.  

Entitlement to service connection for a right knee disability is denied.  

The appeal of the claim of entitlement to service connection for an eye disability, claimed as defective vision is dismissed.  


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for entitlement to service connection for sleep apnea and entitlement to TDIU.  

Here, he carries a current diagnosis of sleep apnea.  However, he was not diagnosed with sleep apnea nor did he report symptoms of sleep apnea while on active military service.  Rather, the earliest VA treatment record for sleep apnea was not until 2003, several years after his discharge from service.  The Veteran, current and former family members, and a former service colleague, however, have submitted lay statements in which they describe a long history of sleep symptoms relating back to the Veteran's active military service.  For instance, the Veteran indicates that in October 1974, he was told by his room-mate that he snored loudly.  The Veteran's ex-spouse indicated that they were married from 1978 to 1985 and that during that time she observed the Veteran snoring and that he periodically stopped breathing on several occasions.  The Veteran's daughter, a registered nurse, also observed symptoms of sleep apnea.  

Given these statements, there is an indication that sleep apnea had its onset during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, given the fact that sleep apnea is not a disability capable of self-diagnosis, the Board finds that a VA opinion must be obtained as to findings as to the current nature and most likely etiology of the condition.  

As regards the TDIU claim, a TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Here, service-connected is in effect for, asthma, rated as 30 percent disabling, degenerative joint disease right shoulder impingement syndrome, rated as 20 percent disabling, degenerative disc disease lumbar spine, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, hypertension, rated as 10 percent disabling, a major depressive disorder, rated as 10 percent disabling, status post arthroscopic surgery left knee disability with traumatic arthritis, rated as 10 percent disabling, pes planus of the left foot, rated as 10 percent disabling, pes planus of the right foot, rated as 10 percent disabling, right big toe gout, rated as 0 percent disabling, and bilateral hearing loss, also rated as 0 percent disabling.  His combined evaluation is 80 percent.  

In addition, as a result of this Board decision, a 10 percent rating will be assigned for radiculopathy of the right lower extremity.  

Because he does not have a single service-connected disability rated at 60 percent disabling or multiple disabilities with one having a minimum 40 percent disability rating, the Board has considered whether the multiple orthopedic disabilities may be considered as "one disability" for purposes of 38 C.F.R. § 4.16(a).  As noted, his service-connected right shoulder, lumbar spine, left knee, and bilateral foot disabilities all affect the orthopedic system.  Indeed, application of the combined ratings table reveals that the Veteran's multiple orthopedic disabilities may be considered as one disability for application of 38 C.F.R. § 4.16(a).  

Here, the Veteran has been adjudicated disabled for SSA purposes.  Disabilities considered by SSA, however, included both service-connected and non-service-connected disabilities.  In February 2010, a VA examiner opined that the Veteran "would not be able to perform any type of physical labor but should be able to seek gainful, sedentary employment."  In a July 2010 letter, the Veteran's private physician, Dr. B. T. opined that the Veteran "cannot hold gainful employment as a result of his service-connected disability."  It appears that the physician was referring to the Veteran's low back disability.  It is unclear, however, if the physician was familiar with VA's criteria for establishing TDIU.  

It appears that the RO attempted to reconcile this conflicting evidence.  Of record is a VA examination request initiated on October 14, 2011.  Therein, the RO sought an examination with an opinion regarding the Veteran's ability to secure or maintain employment.  It is unclear, however, if this examination was conducted as the results of the examination are not associated with the claims folder.  As such, the RO/AOJ must obtain these results, if extant, prior to further consideration of the claim on appeal.  


As such, the issue of entitlement to TDIU must be remanded for additional development.   

Accordingly, these matters are REMANDED for the following action:  

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current sleep apnea.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of all sleep disabilities found.  

The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to the Veteran's period of active service.  

In doing so, the examiner should consider the lay evidence describing various sleep symptoms.  If the Veteran's current sleep apnea is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

2.  Thereafter, readjudicate the issue of entitlement to TDIU based on the evidence of record, including any results of the open October 14, 2011, Compensation and Pension Examination request, if extant.  If no TDIU specific examination was conducted and TDIU cannot be awarded, undertake scheduling the Veteran for an appropriate VA medical examination and opinion and/or a social and industrial survey to assess the impact of the Veteran's service-connected disabilities on his employability.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding his functioning given his service-connected disabilities, level of education, any special training, and all previous work experience.  Any assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  

Thereafter, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  All types of work (manual, office, other) shall be discussed in this regard.  A complete rationale with specific comment on the pertinent medical and lay evidence of record also shall be provided.  Each of the above actions shall be documented fully in a report associated with the claims file.  

3.  Thereafter, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the claims folder to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





								[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


